                                 Case 2:15-cv-01344-JAD-BNW Document 316 Filed 10/10/19 Page 1 of 4



                             1    BUCHALTER
                                  A Professional Corporation
                             2    C. DANA HOBART, ESQ. (CA SBN: 125139) (Admitted Pro Hac Vice)
                                  1000 Wilshire Boulevard, Suite 1500
                             3    Los Angeles, CA 90017
                                  Telephone: 213.891.0700
                             4    Fax: 213.896.0400
                                  Email: dhobart@buchalter.com
                             5
                                  HEJMANOWSKI & McCREA
                             6    PAUL HEJMANOWSKI, ESQ. (NV SBN: 94)
                                  CHARLES MCCREA, ESQ. (NV SBN: 104)
                             7
                                  520 South Fourth Street, Suite 320
                             8    Las Vegas, NV 89101
                                  Telephone: 702.834.8777
                             9    Fax: 702.834.5262
                                  Email: prh@hmlawlv.com
                        10               chm@hmlawlv.com
                        11        Attorneys for Plaintiffs,
                                  AERODYNAMICS INCORPORATED and
                        12
                                  ADI HOLDINGS COMPANY, INC.
                        13
                                                      IN THE UNITED STATES DISTRICT COURT
                        14
                                                          FOR THE DISTRICT OF NEVADA
                        15

                        16 AERODYNAMICS INCORPORATED, a                     Case No. 2:15-cv-1344-JAD-BNW
                           Michigan corporation; ADI HOLDINGS
                        17 COMPANY INC., a Georgia corporation,
                                                                            STIPULATION AND [PROPOSED]
                        18                  Plaintiffs,                     SCHEDULING ORDER FOR BRIEFING
                                                                            OF MOTIONS IN LIMINE
                        19            vs.

                        20 CAESARS ENTERTAINMENT OPERATING
                           COMPANY, INC., a Delaware corporation;
                        21 STEVEN MARKHOFF, an individual;
                           INTERNATIONAL MANAGEMENT
                        22 SOLUTIONS LLC, a Delaware corporation; VIA
                           AIRLINES, INC., a Colorado corporation; VIA
                        23 AIR, LLC, a Delaware corporation; and AMOS
                           VIZER, an individual,
                        24
                                        Defendants.
                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                 Case 2:15-cv-01344-JAD-BNW Document 316 Filed 10/10/19 Page 2 of 4



                             1           Plaintiffs Aerodynamics Incorporated and ADI Holdings Company, Inc., by and through

                             2   their undersigned counsel, and Defendants Caesars Entertainment Operating Company, Inc.,

                             3   Steven Markhoff, International Management Solutions, LLC, Via Airlines, Inc., Via Air, LLC,

                             4   and Amos Vizer, by and through their respective undersigned counsel, hereby submit this

                             5   proposed scheduling order for briefing of motions in limine in the above-referenced action as

                             6   follows:

                             7           WHEREAS, on August 12, 2019, the Court held a Status Conference, during which the

                             8   parties discussed, among other issues, the timing for the briefing of motions in limine in advance

                             9   of the trial in this action;

                        10               WHEREAS, on August 13, 2019, the Court issued its Minutes of Proceedings (ECF No.

                        11       314), by which the Court ordered the parties to submit a joint proposed motion in limine briefing

                        12       schedule, which, once filed, the Court will issue the pretrial order and set a trial date;

                        13               WHEREAS, the parties met and conferred and agreed upon the following motion in

                        14       limine briefing schedule calculated based upon days before trial as follows:

                        15

                        16                                       Date                              Activity

                        17                                75 days before trial              File motions in limine

                        18                                                              File oppositions to motions in
                                                          45 days before trial
                                                                                                    limine
                        19                                                              File reply briefs, if allowed by
                                                          30 days before trial                     the Court
                        20

                        21       For example, should the Court set the trial on January 27, 2020, the first date the parties proposed
                        22
                                 in the Revised Joint Pretrial Order (ECF No. 311 at 40), the briefing schedule would be as
                        23
                                 follows: November 13, 2019 – deadline to file motions in limine; December 13, 2019 – deadline
                        24

                        25       to file oppositions to motions in limine; and December 27, 2019 – deadline to file reply briefs in

                        26       support of motions in limine, to the extent allowed by the Court.
                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION                                                          1
       LOS ANGELES
                                 Case 2:15-cv-01344-JAD-BNW Document 316 Filed 10/10/19 Page 3 of 4



                             1          WHEREAS, the parties agree that the actual deadlines may be subject to minor revision,
                             2   pursuant to stipulation of the parties and order of the Court, based upon the actual trial date set by
                             3   the Court, as necessary.
                             4          SO STIPULATED.
                             5
                                      Dated this 10th day of October 2019                     Dated this 10th day of October 2019
                             6    BUCHALTER, A Professional Corporation                PISANELLI BICE PLLC
                             7    By: /s/ C. Dana Hobart_____________                  By: /s/ M. Magali Mercera_______
                                  C. Dana Hobart, Esq. (CA SBN: 125139)                James J. Pisanelli, Esq., Bar No. 4027
                             8                                                         Debra L. Spinelli, Esq., Bar No. 9695
                                  HEJMANOWSKI & McCREA                                 M. Magali Mercera, Esq., Bar No. 11742
                             9    Paul Hejmanowski, Esq., Bar No. 94                   Emily A. Buchwald, Esq., Bar No. 13442
                                  Charles Mccrea, Esq., Bar No. 04                     400 South 7th Street, Suite 300
                        10        520 South Fourth Street, Suite 320                   Las Vegas, NV 89101
                                  Las Vegas, NV 89101                                  Attorneys for Caesars Entertainment
                        11        Telephone: 702.834.8777                              Operating Company, Inc.
                                  Fax: 702.834.5262
                        12        Attorneys for Plaintiffs
                        13
                                       Dated this 10th day of October 2019                  Dated this 10th day of October 2019
                        14        BROWNSTEIN HYATT FARBER SCHRECK, LLP                 BITMAN O'BRIEN & MORAT, PLLC
                        15        By: /s/ Frank M. Flansburg III_______                By: /s/ Ronnie J. Bitman
                                  Frank M. Flansburg III, Esq., Bar No. 6974           Ronnie J. Bitman, Esq., FL Bar No. 744891
                        16        Troy P. Domina, Esq., Bar No. 13862                  (admitted pro hac vice)
                                  100 North City Parkway, Suite 1600                   255 Primera Blvd., Suite 128
                        17        Las Vegas, NV 89106                                  Lake Mary, FL 32746
                                  Attorneys for Defendants Steven Markhoff and
                        18        International Management Solutions LLC               Matthew T. Dushoff, Esq., Bar No. 4975
                                                                                       KOLESAR & LEATHAM,
                        19                                                             400 S. Rampart Blvd., Suite 400
                                                                                       Las Vegas, Nevada 89145
                        20                                                             Attorneys for Defendants Via Airlines, Inc., Via
                                                                                       Air, LLC, and Amos Vizer
                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                   2
                                 Case 2:15-cv-01344-JAD-BNW Document 316 Filed 10/10/19 Page 4 of 4



                             1                                               ORDER
                             2         Pursuant to the foregoing stipulation, the Court sets the following dates:
                             3         1. Trial of this action shall commence _________________, 2020 at _______a.m.;
                             4         2. The Court shall conduct a Pretrial Conference on _________________, 2020 at
                             5            _______ __.m.; and
                             6         3. With respect to motions in limine:
                             7                a. Motions shall be filed 75 days before trial;
                             8                b. Oppositions, if any, shall be filed 45 days before trial; and
                             9                c. Replies, if any, shall be filed by 30 days before trial.
                        10                                              ____________________________________________
                        11                                              DATED: ____________________________________
                        12                                                       CASE NO. 2:15-cv-01344-JAD-BNW
                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
     BUCHALTER
A PROFESSIONAL CORPORATION
       LOS ANGELES
                                                                                 3
